Order entered April 19, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00928-CR
                                        No. 05-15-00929-CR
                                        No. 05-15-00930-CR
                                        No. 05-15-00931-CR
                                        No. 05-15-00932-CR
                                        No. 05-15-00933-CR
                                        No. 05-15-00934-CR
                                        No. 05-15-00935-CR

                         GABRIELLE REGINA JACKSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-20157-T, F14-55131-T, F14-55132-T,
             F14-55133-T, F14-55134-T, F14-75828-T, F14-75829-T, F14-75830-T

                                              ORDER
        The Court REINSTATES the appeals.

        On April 1, 2016, we ordered the trial court to make findings regarding the accuracy of

a portion of the reporter’s record. We ADOPT the findings that: (1) t h e r e p o r t e r ’ s

r e c o r d f i l e d i s i n a c c u r a t e ; (2) Official Court Reporter Mary Snider has been ordered

to correct the passage at issue to read:
       In all of your cases, I accept your pleas and I find you guilty. In all but the
       state jail felony case, I assess your punishment at five years’ confinement in the
       Institutional Division, and in the aggravated assault cases, I make affirmative
       finding you used a deadly weapon, to-wit: an automobile. In the state jail
       felony case, I assess your punishment at two years’ confinement in the state
       jail;

(3) Snider has requested fourteen day to file a supplemental reporter’s record; and (4) the trial

court recommends granting Snider fourteen days to file the supplemental reporter’s record.

       We ORDER Offi ci al C ourt R eport er Mar y S ni d er to file the s uppl em ent al

report er ’s re cord w i t hi n FO URT E E N DAYS of t he dat e of t hi s order.

       In our ord er of Apr i l 1, 2016, we not ed t hat t he cl erk’s record in cause

no. 05-15-00931-CR (trial court cause no. F14-55133-T) filed on October 30, 2015 was a

duplicate of the clerk’s record filed in cause no. 05-15-00930-CR. We directed the Clerk to

strike the clerk’s record filed in cause no. 05-15-00931-CR and we ordered the Dallas County

District Clerk to file, within fourteen days, a clerk’s record containing the correct clerk’s record

for cause no. 05-15-00931-CR. To date, the Dallas County District Clerk has not complied with

the Court’s April 1, 2016 order.

       We ORDER Dallas County District Clerk Felicia Pitre to file, within FOURTEEN

DAYS of the date of this order, the clerk’s record for cause no. 05-15-00931-CR.

       We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

Official Court Reporter Mary Snider; and to counsel for all parties.



                                                      /s/    LANA MYERS
                                                             JUSTICE




                                                –2–